Order affirmed, with costs upon the authority of Cohn v. Ansonia Realty Co. (162 App. Div. 791): All concur, except Crouch and Taylor, JJ., who dissent and vote for reversal on the law and for granting a new trial upon the ground that in their opinion under the charge of the court and the court’s refusal to charge, the law as stated in Mitchell v. Rochester R. R. Co. (151 N. Y. 107) and O’Brien v. Moss (220 App. Div. 464) is controlling. Present — Sears, P. J., Crouch, Taylor, ThompsonYracTCrosby, JJ.